Walker, J. This was an action of debt on a penal bond for one thousand dollars, conditioned for the conveyance of certain real estate, within six months from its date. The jury found a verdict for the gross sum of $744.30 in favor of plaintiff. It does not, by its terms or otherwise, find that any portion of the sum thus found is either debt or damages. The defendant entered a motion to set aside the verdict and for a new trial, which was overruled, and judgment entered upon the verdict, from which defendant appeals to this court. The verdict and judgment should have found the amount of debt, and the amount of damages, or if the amount found was all debt, it should have so found the fact. This verdict and the judgment upon it fails to do either, and it is therefore erroneous, and must be reversed. Judgment reversed.